Title: To James Madison from Caesar Augustus Rodney, 24 October 1807
From: Rodney, Caesar Augustus
To: Madison, James



Dear Sir,
Octob. 24. 1807.

I have attentively considered the enclosed statement & opinion of Mr. Derbigny relative to the batture in front of the suburb St. Mary at the city of New-Orleans, & concur with him in sentiment, if the case be correctly stated.  This I am bound to presume as it has been officially communicated to you by Governor Claiborne whose letter I have sent to the President.  Yours Very Respecy. & Sincey.

C. A. Rodney

